Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel withdrawn claims 8-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 13-17 are allowable over the prior art.  As to claim 13, the closest prior art of record is found in Sheng (US 20110088760), a full discussion of which is found in the previous office action (dated 12/10/20).  Sheng teaches a photoelectric conversion device (Figure 1) comprising a silicon substrate (112) and intrinsic amorphous layer (110) but fails to teach a first conductive amorphous layer including a first concentration layer and a second concentration layer in direct physical contact with the first concentration layer, a conductivity type of the first conductive amorphous layer is p-type, and the second concentration layer is a p-type layer doped with a p-type dopant and an n-type dopant.  The Sheng reference has layer 108 which prevents dopant and impurities from the underlying p-type amorphous silicon 106 and therefore would not be doped with p and n type dopant.  Claims 14-17 depend from claim 13 and are allowable, at least, by virtue of their dependency.
Conclusion





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANNON M GARDNER/Primary Examiner, Art Unit 1726